DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s amendments and arguments filed on 4/22/2022. Claims 1, 4, 6, and 9 have been amended. Claim 3 has been canceled.  Claims 1, 2, and 4–10 are pending and are examined below.

Response to Remarks and Arguments
Response to Amended Drawings
Examiner accepts Applicant’s replacement sheet filed on 4/22/2022 in regards to the objections to the drawings. Accordingly, the objection to the drawings is withdrawn.

Response to Amendments on Claim Objections
Examiner accepts Applicant’s amendments filed on 4/22/2022 in regards to the claim objections. Namely, Examiner acknowledges that the claim objections are moot as claim 3 has been canceled. Examiner further notes that the added language—which appears to have been rolled-up from canceled claim 3—address the objection raised in the Non-Final Office Action. Accordingly, the claim objections are withdrawn. 

Response to Remarks on Rejections under 35 U.S.C. § 112(b)
Examiner accepts Applicant’s amendments filed on 4/22/2022 in regards to the rejections under 35 U.S.C. § 112(b). Accordingly, the claim rejections are withdrawn.
Response to Arguments on Rejections under 35 U.S.C. § 103
The amendments and arguments filed on 4/22/2022 in regards to the rejections under 35 U.S.C. § 103 have been fully considered but are unpersuasive. 
	Applicant argues that the applied references, individually or combined, fail to anticipate claims 1, 2 and 4–10. Specifically, Applicant argues that the present invention is distinctly characterized from the prior art in the sense that: 
the rotation amount sensor mounted on the fourth motor is configured to detect the movement of the console relative to the seats when moving or having completed moving; and 
the integrated controller is configured to control the fourth motor when having determined that the seats have moved away from the console by a predetermined distance, or the controller is configured to move the console forwards or backwards out of predetermined swivel ranges of the seats, thereby moving the console to a position where any interference between the console and the seats can be avoided. 
Examiner respectfully disagrees. Applicant’s arguments hinge on language that is narrower than the broadest reasonable interpretation of the amended claims. Indeed, the amended claims do not recite detecting the movement of the console relative to the seats when moving or having completed moving, controlling the fourth motor when having determined that the seats have moved away from the console by a predetermined distance, or moving the console forwards or backwards out of predetermined swivel ranges of the seats. 
Contrary to Applicant’s position, the prior art renders obvious the claimed invention under the current broadest reasonable interpretation of claims 1 and 4. Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to control said motors. Abe teaches a third motor for controlling the tilt of a seat. Schlierf teaches a fourth motor for console movement, and controlling the recline, swivel, and movement of the seats and forward and backward movement of the console as to avoid interference between the console and the seats. Here, Examiner acknowledges Applicant’s assertion that Schlierf “has nothing to do with … preventing interference between the console and the seats when swiveling.” Examiner respectfully disagrees with this assertion. Examiner showed in the rejection of claim 1 in the Non-Final Office Action that Schlierf teaches both the movement of the console and the swiveling of the seats as to avoid interference. See Non-Final Office Action, pp. 7–8. See also Schlierf, ¶¶ 31, 32, and FIG. 3. Continuing, Ekchian teaches a rotation amount sensor for sensing an amount of rotation of a first motor from an original position.
In regard to the argument where the claimed invention “mov[es] the console to a position where any interference between the console and the seats can be avoided,” Examiner notes that the claim limitation pertaining to this argument—that is, claim limitation “movement … of the at least one seat and … movement of the console are performed … as to avoid interference therebetween” as present in claims 1 and 4—is a form of intended use. As will be explained below, intended use language is generally not given patentable weight. Thus, Applicant’s argument in this regard is moot.
Altogether, the cited prior art renders the claimed invention obvious. As explained in the Non-Final Office Action, Ekchian teaches controlling the angle of the rotation of a car seat from an original position. In traditional mechanical linkage, the position of a motor, which controls a structure, corresponds to a position of the corresponding structure. Thus, a control unit may receive a current amount of rotation via a rotation amount sensor of the motor to determine the corresponding rotation of the seat from its original position. Examiner notes that Applicant has not provided an argument against Examiner’s stated motivations for obviousness. 
Accordingly, the rejections of claims 1, 2, and 4–10 under 35 U.S.C. § 103 are maintained. 



Claim Objections
The format of the filed amendments is improper. Namely, Examiner notes that there is added language in claims 1 and 4 that is not underlined, there is previously presented language in claims 1 and 4 that is underlined, and there is deleted language in claims 1 and 4 that is not shown by strike-through or double brackets. 
Applicant is reminded of 37 CFR 1.121, which lays out the proper manner of making amendments in an application. See MPEP 714. As the formatting mistakes are minor, the amendments will be entered and examined below.

Claim 1 is objected to because of informalities. Specifically, the recitation “determined current positions and arrangement … based the information” appears to be grammatically incorrect. Examiner suggests amending the recitation to read: “determined current positions and arrangement … based on the information.”

Appropriate correction is required. 

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP § 2111.04. The following limitations include intended use limitations:
Claims 1, 2, and 4–10 recite: “movement … of the at least one seat and … movement of the console are performed … as to avoid interference therebetween.” Avoiding interference therebetween is an intended use because it is a limitation that does not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus. 


Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4–10 are rejected under 35 U.S.C. § 103 as being unpatentable over Numazawa et al. (US20170267124A1; from here on referred to as Numazawa) in view of Abe et al. (US20170334452A1; from here on referred to Abe), Schlierf et al. (US20190291617A1; from here on referred to as Schlierf), and Ekchian et al. (US20210221258A1; from here on referred to as Ekchian).

As to claim 1, Numazawa discloses a system for performing integrated control of at least one seat of a self-driving vehicle, the system comprising:
	a first motor for seat forward and rearward movement (The driver's seat 101, the navigator's seat 102, and the seats 103, 104, 105, and 106 are movable through longitudinal rails 107 and lateral rails 108 both disposed on the floor of a vehicle body, allowing those seats 101 to 106 to be disposed in various layouts. See at least ¶ 3, FIG. 7);
	a second motor for seat swivel (In the relax mode, the driver's seat 21 and the navigator's seat 22 in the first row may be so moved as to be rotated at a 180-degree angle in a horizontal plane and thereby face the right seat 23 and the left seat 24 in the second row. See at least ¶¶ 48, 82–83, FIGS. 2 & 7);
	an integrated controller configured to: 
determine current positions and arrangement of front and rear seats (The vehicle controller 3 may control the storage 9 to store, as the positions and the attitudes of the seats 21 to 26. See at least ¶ 51, FIG. 2); and
	control the first motor and the second motor (The seat drive 5 may be a drive mechanism that moves the position or varies the attitude of each of the seats 21 to 26 (see FIG. 2) provided in the vehicle 2, and has devices including a link mechanism, an electric motor, an actuator, and an electric hydraulic device. The seat drive 5 may be coupled to the vehicle controller 3, and move the position or vary the attitude of each of the seats 21 to 26 in accordance with an operation of the operation switches 4 [i.e., an integrated controller configured to control a seat’s forward/backward movement and rotation is disclosed.]. See at least ¶¶ 34, 50, 55, 61, 68, 74, FIGS. 2 and 7).
	Numazawa fails to explicitly disclose:
	a third motor for tilting configured to recline a seat back of the at least one seat.
	However, Abe teaches a third motor for tilting configured to recline a seat back of the at least one seat (The seat drive 88 is configured to drive, in response to operation on the seat drive switch 86B, a motor and the like to change parameters such as the reclining angle. See at least ¶ 67; FIG. 4A, B). 
	Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to determine the positions of the front and rear seats, and configured to control said motors. Abe teaches a third motor for tilting and control thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numazawa and include the feature of a third motor for tilting configured to recline a seat back of the at least one seat, as taught by Abe, because the utilization of a motor to control the reclining angle of a car seat is a well-known feature in the art for controlling the tilt of a car seat. Indeed, a motor may allow for accurate and precise control of the tilting angle, thus enhancing control of the car seat.
	The combination of Numazawa and Abe fails to explicitly disclose:
	a fourth motor for moving a console disposed between a left seat and a right seat forwards or rearwards; 
	determining the current position and arrangement of the console; and
	controlling the first motor, the second motor, the third motor, and fourth motor such that forward and rearward movement, reclining, and swivel of the at least one seat and forward and rearward movement of the console are performed within predetermined track ranges so as to avoid interference therebetween.
	However, Schlierf teaches a fourth motor for console forward and rearward movement (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors.. See at least ¶ 30); 
	determining the current position and arrangement of the console (See at least ¶¶ 31–32, FIGS. 2–4); and
	control the first motor, the second motor, the third motor, and fourth motor such that forward and rearward movement, reclining, and swivel of the at least one seat and forward and rearward movement of the console are performed within a track range to avoid interference with the forward and rearward movement, the reclining, and the swivel of the at least one seat (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors. The drive is controlled by a controller (also not shown). ¶ 30. The controller then controls the drive such that the console 18 is moved into the secondary position according to FIG. 3. If the console 18 is in the secondary position, the controller controls the drive for example such that first the seat 15 is pivoted in the direction u1 into the second position, and subsequently the seat 14 is pivoted into the second position [i.e., The controller controls the seats and the console in such a way that the console does not interfere with the seats when being moved from the primary position to the secondary position (or vice versa). The controller does this by pivoting the seats out of the way of the console.]. See at least ¶¶ 31–32; FIGS. 2–4.).
	Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to determine the positions of the front and rear seats, and configured to control said motors. Abe teaches a third motor for tilting and control thereof. Schlierf teaches a fourth motor for console movement, determining the position of the console, and controlling the recline, swivel, and movement of the seats and forward and backward movement of the console.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the feature of a fourth motor for moving a console disposed between a left seat and a right seat forwards or rearwards; determining the current position and arrangement of the console; and controlling the first motor, the second motor, the third motor, and fourth motor such that forward and rearward movement, reclining, and swivel of the at least one seat and forward and rearward movement of the console are performed within predetermined track ranges so as to avoid interference therebetween, as taught by Schlierf, because the incorporation of a motor in a console allows a controller to control aspects of the console such as its position. Indeed, the integrated controller of Schlierf utilizes control of said motor in conjunction with the control of the associated motors of the front seats (e.g., the swivel motors) as to perform the movement of the console and the seats in such a coordinated fashion that interference therebetween is avoided. 
	The combination of Numazawa, Abe, and Schlierf fails to disclose:
	receiving information about a current amount of rotation of each of the first to fourth motors from an original position of each of the first motor, the second motor, the third motor, and the fourth motor and determining current positions and arrangement based on the information; and
	wherein each of the first motor, the second motor, the third motor, and the fourth motor is provided with a rotation amount sensor for sensing an amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor from the original position of each of the first motor, the second motor, the third motor, and the fourth motor and transmitting the amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor to the integrated controller. 
	However, Ekchian teaches:
	receiving from a rotation amount sensor information about a current amount of rotation for a motor from an original position, determining current positions and arrangement based on the information, and transmitting the amount of rotation to the integrated controller (As shown in FIG. 22, the seat has rotated relative to vertical axis 600 by angle 610. As shown in FIG. 22, the angle 610 represents a soft limit that may be imposed by a control unit on the seat such that the seat does not impact the sides of the passenger compartment 502. Based on the position of other characteristics of the seat, the soft limits of the seat may be adjusted to prevent contact of the seat with other items [i.e., a controller may impose a soft limit on the angle of which a car seat may rotate from its original position. In traditional mechanical linkage, the position of a motor—which controls a structure—corresponds to a position of the corresponding structure. To control the rotation of a structure—e.g., the rotation of the car seat—the control unit would control the rotation of the corresponding motor of the structure. To control the rotation of the corresponding motor as to not pass a certain angle, the control unit may use information about a current amount of rotation of the corresponding motor from its original position. Moreover, the information about a current amount of rotation also provides the current position and arrangement of the corresponding structure]. See at least ¶ 70; FIGS. 21–24. Any suitable sensor may be employed to provide information to the control unit such that one or more control parameters may be updated, as the present disclosure is not so limited [i.e., any suitable sensor may measure the current amount of rotation of a motor and is thus analogous to a rotation amount sensor. The current amount of rotation may be transmitted to a controller]. See at least ¶ 71).
	Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to determine the positions of the front and rear seats, and configured to control said motors. Abe teaches a third motor for tilting and control thereof. Schlierf teaches a fourth motor for console movement, determining the position of the console, and controlling the recline, swivel, and movement of the seats and forward and backward movement of the console. Ekchian teaches receiving from a rotation amount sensor information about a current amount of rotation for a motor from an original, determining current positions and arrangement based on the information, and transmitting the amount of rotation to the integrated controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa, Abe, Schlierf and include the feature of: 
	receiving information about a current amount of rotation of each of the first to fourth motors from an original position of each of the first motor, the second motor, the third motor, and the fourth motor and determining current positions and arrangement based on the information; and 
	wherein each of the first motor, the second motor, the third motor, and the fourth motor is provided with a rotation amount sensor for sensing an amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor from the original position of each of the first motor, the second motor, the third motor, and the fourth motor and transmitting the amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor to the integrated controller.
	It would have been obvious because Ekchian teaches receiving from a rotation amount sensor information about a current amount of rotation for a motor from an original, determining current positions and arrangement based on the information, and transmitting the amount of rotation to the integrated controller. Ekchian teaches controlling the angle of the rotation of a car seat from an original position. In traditional mechanical linkage, the position of a motor—which controls a structure—corresponds to a position of the corresponding structure. For a control unit to control the rotation of the seat, it will control the unit of a motor corresponding to the mechanical rotation of the seat. The control unit receives a current amount of rotation of the motor to determine how much the corresponding rotation of the seat has deviated from its original position. Furthermore, the Examiner notes that in regards to receiving information pertaining to the first motor, the second motor, the third motor, and the fourth motor, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144. In regards to motivation, receiving information about a current amount of rotation for a first motor from an original position is a useful feature for the precise control of the position, yaw, and tilt of a car seat or console. With this feature, a control unit may obtain accurate figures for the position, yaw, and tilt of the car seat or console, and the figures may aid the control unit to perform control in such a manner that interference in between the seats and inner components of the vehicle cabin is avoided. Hence, vehicle seat control is enhanced. 
	
As to claim 2, Numazawa discloses wherein the integrated controller is configured to control the first motor, the second motor such that the forward and rearward movement and swivel of the at least one seat and the console are performed in a plurality of predetermined operation modes in which interference therebetween is avoidable (The seat drive 5 may be a drive mechanism that moves the position or varies the attitude of each of the seats 21 to 26 (see FIG. 2) provided in the vehicle 2, and has devices including a link mechanism, an electric motor, an actuator, and an electric hydraulic device. The seat drive 5 may be coupled to the vehicle controller 3, and move the position or vary the attitude of each of the seats 21 to 26 in accordance with an operation of the operation switches 4 [i.e., an integrated controller configured to control a seat’s forward/backward movement and rotation is disclosed. As evinced by at least FIG. 7., it is inherent in the successful operation of the invention of Numazawa that control is done in such a way that interference between the seats and components of the vehicle interior—such as a console—is avoided.]. See at least ¶¶ 34, 50, 55, 61, 68, 74, FIGS. 2 & 7. The driver's seat 101, the navigator's seat 102, and the seats 103, 104, 105, and 106 are movable through longitudinal rails 107 and lateral rails 108 both disposed on the floor of a vehicle body, allowing those seats 101 to 106 to be disposed in various layouts [i.e., a plurality of predetermined operation modes may be disposed.]. See at least ¶¶ 3, 4, FIGS. 7A, B).
	Numazawa fails to explicitly disclose wherein the integrated controller is configured to control the third motor.
	However, Abe teaches wherein the integrated controller is configured to control the third motor (The seat drive 88 is configured to drive, in response to operation on the seat drive switch 86B, a motor and the like to change parameters such as the reclining angle. See at least ¶ 67; FIG. 4A, B.).
	Numazawa discloses an integrated controller configured to control a first motor and a second motor such that the forward and rearward movement and the swivel of a car seat and a console is done in such a way to avoid interference therebetween. Abe teaches wherein the integrated controller is configured to control the third motor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numazawa and include the feature of wherein the integrated controller is configured to control the third motor, as taught by Abe, because the utilization of a motor to control the reclining angle of a car seat is a well-known feature in the art for controlling the tilt of a car seat. Indeed, a motor may allow for accurate and precise control of the tilting angle, thus enhancing control of the car seat.
	The combination of Numazawa and Abe fails to explicitly disclose wherein the integrated controller is configured to control the fourth motor and the forward and rearward movement of the console in which interference therebetween is avoidable.
	However, Schlierf teaches wherein the integrated controller is configured to control the fourth motor and the forward and rearward movement of the console in which interference therebetween is avoidable (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors. The drive is controlled by a controller (also not shown). ¶ 30. The controller then controls the drive such that the console 18 is moved into the secondary position according to FIG. 3. If the console 18 is in the secondary position, the controller controls the drive for example such that first the seat 15 is pivoted in the direction u1 into the second position, and subsequently the seat 14 is pivoted into the second position [i.e., console are controlled in such a way that interference between the seats is avoidable]. See at least ¶¶ 31–32; FIGS. 2–4.).
	Numazawa discloses an integrated controller configured to control a first motor and a second motor such that the forward and rearward movement and the swivel of a car seat and a console is done in such a way to avoid interference therebetween. Abe teaches wherein the integrated controller is configured to control the third motor. Schlierf teaches controlling the forward and rearward movement of a console as to avoid interference with the car seats.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the feature of wherein the integrated controller is configured to control the fourth motor and the forward and rearward movement of the console in which interference therebetween is avoidable, as taught by Schlierf, because the control of Schlierf is desirable for changing the configuration of a car’s interior (e.g., the position of car seats and the console). Interference between the car seats and either components of the vehicle’s interior (e.g., a console) or other seats may at best cause inconvenience to a user and at worst cause a malfunction and render the car seats unable to return to their original position. Thus, the feature of Schlierf is desirable as to enhance vehicle seat control.
	
As to claim 4, Numazawa discloses:
	a first motor for seat forward and rearward movement (The driver's seat 101, the navigator's seat 102, and the seats 103, 104, 105, and 106 are movable through longitudinal rails 107 and lateral rails 108 both disposed on the floor of a vehicle body, allowing those seats 101 to 106 to be disposed in various layouts. See at least ¶ 3, FIG. 7.);
	a second motor for seat swivel (In the relax mode, the driver's seat 21 and the navigator's seat 22 in the first row may be so moved as to be rotated at a 180-degree angle in a horizontal plane and thereby face the right seat 23 and the left seat 24 in the second row. See at least ¶¶ 48, 82–83, FIGS. 2 & 7.); and
	controlling, by the integrated controller, the first and second motors when having determined current positions and arrangement of front and rear seats (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors. The drive is controlled by a controller (also not shown). ¶ 30. The controller then controls the drive such that the console 18 is moved into the secondary position according to FIG. 3. If the console 18 is in the secondary position, the controller controls the drive for example such that first the seat 15 is pivoted in the direction u1 into the second position, and subsequently the seat 14 is pivoted into the second position [i.e., The controller controls the seats and the console in such a way that the console does not interfere with the seats when being moved from the primary position to the secondary position (or vice versa). The controller does this by pivoting the seats out of the way of the console.]. See at least ¶¶ 31–32; FIGS. 2–4. The vehicle controller 3 may control the storage 9 to store, as the positions and the attitudes of the seats 21 to 26 [i.e., the current positions and arrangement of front and rear seats may be determined]. See at least ¶ 51, FIG. 2).
	Numazawa fails to explicitly disclose a third motor for tilting configured to recline a seat back of the at least one seat.
	However, Abe teaches a third motor for tilting configured to recline a seat back of the at least one seat (The seat drive 88 is configured to drive, in response to operation on the seat drive switch 86B, a motor and the like to change parameters such as the reclining angle. See at least ¶ 67; FIG. 4A, B.). 
	Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to determine the positions of the front and rear seats, and configured to control said motors. Abe teaches a third motor for tilting and control thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numazawa and include the feature of a third motor for tilting configured to recline a seat back of the at least one seat, as taught by Abe, because the utilization of a motor to control the reclining angle of a car seat is a well-known feature in the art for controlling the tilt of a car seat. Indeed, a motor may allow for accurate and precise control of the tilting angle, thus enhancing control of the car seat.
	The combination of Numazawa and Abe fails to explicitly disclose:
	a fourth motor for console forward and rearward movement; 
	determining the current position and arrangement of the console; and
	controlling each of the first to fourth motors such that forward and rearward movement of the console are performed within a track range to avoid interference with the forward and rearward movement, the reclining, and the swivel of at least one seat.
	However, Schlierf teaches:
	a fourth motor for moving a console disposed between a left seat and a right seat forwards or rearwards (The seat drive 88 is configured to drive, in response to operation on the seat drive switch 86B, a motor and the like to change parameters such as the reclining angle. See at least ¶ 67; FIG. 4A, B); 
	determining the current position and arrangement of the console (See at least ¶¶ 31–32, FIGS. 2–4); and
	controlling each of the first to fourth motors such that forward and rearward movement, reclining, and swivel of the at least one seat and forward and rearward movement of the console are performed within a track range to avoid interference with the forward and rearward movement, the reclining, and the swivel of the at least one seat. (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors. The drive is controlled by a controller (also not shown). ¶ 30. The controller then controls the drive such that the console 18 is moved into the secondary position according to FIG. 3. If the console 18 is in the secondary position, the controller controls the drive for example such that first the seat 15 is pivoted in the direction u1 into the second position, and subsequently the seat 14 is pivoted into the second position [i.e., The controller controls the seats and the console in such a way that the console does not interfere with the seats when being moved from the primary position to the secondary position (or vice versa). The controller does this by pivoting the seats out of the way of the console.]. See at least ¶¶ 31–32; FIGS. 2–4.). 
	Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to control said motors. Abe teaches a third motor for tilting and control thereof. Schlierf teaches a fourth motor for moving a console disposed between a left seat and a right seat forwards or rearwards, determining the position of the console, and controlling the recline, swivel, and movement of the seats and forward and backward movement of the console.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the features of a fourth motor for console forward and rearward movement; determining the current position and arrangement of the console; and controlling each of the first to fourth motors such that forward and rearward movement of the console are performed within a track range to avoid interference with the forward and rearward movement, the reclining, and the swivel of at least one seat, as taught by Schlierf, because the incorporation of a motor in a console allows a controller to control aspects of the console such as its position. Indeed, the integrated controller of Schlierf utilizes control of said motor in conjunction with the control of the associated motors of the front seats (e.g., the swivel motors) as to perform the movement of the console and the seats in such a coordinated fashion that interference therebetween is avoided.
	The combination of Numazawa, Abe, and Schlierf fails to explicitly disclose:
	sensing a current amount of rotation of a first motor, second motor, third motor, and fourth motor and transmitting the same to an integrated controller; and
	controlling, by the integrated controller, each of first to fourth motors based on the current amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor.
	However, Ekchian teaches:
	receiving from a rotation amount sensor information about a current amount of rotation for a motor from an original position, determining current positions and arrangement based on the information, and transmitting the amount of rotation to the integrated controller (As shown in FIG. 22, the seat has rotated relative to vertical axis 600 by angle 610. As shown in FIG. 22, the angle 610 represents a soft limit that may be imposed by a control unit on the seat such that the seat does not impact the sides of the passenger compartment 502. Based on the position of other characteristics of the seat, the soft limits of the seat may be adjusted to prevent contact of the seat with other items [i.e., a controller may impose a soft limit on the angle of which a car seat may rotate from its original position. In traditional mechanical linkage, the position of a motor—which controls a structure—corresponds to a position of the corresponding structure. To control the rotation of a structure—e.g., the rotation of the car seat—the control unit would control the rotation of the corresponding motor of the structure. To control the rotation of the corresponding motor as to not pass a certain angle, the control unit may use information about a current amount of rotation of the corresponding motor from its original position. Moreover, the information about a current amount of rotation also provides the current position and arrangement of the corresponding structure]. See at least ¶ 70; FIGS. 21–24. Any suitable sensor may be employed to provide information to the control unit such that one or more control parameters may be updated, as the present disclosure is not so limited [i.e., any suitable sensor may measure the current amount of rotation of a motor and transmit it to the controller.]. See at least ¶ 70; FIGS. 21–24. Any suitable sensor may be employed to provide information to the control unit such that one or more control parameters may be updated, as the present disclosure is not so limited [i.e., any suitable sensor may sense the current amount of rotation of a motor and transmit it to the controller]. See at least ¶ 71); and
	Numazawa discloses a first motor for seat forward and backward movement, a second motor for seat swivel, and an integrated controller configured to control said motors. Abe teaches a third motor for tilting and control thereof. Schlierf teaches a fourth motor for console movement, and controlling the recline, swivel, and movement of the seats and forward and backward movement of the console as to avoid interference therebetween. Ekchian teaches sensing a current amount of rotation of a motor and transmitting the same to an integrated controller, determining current positions and arrangement based on information about the current amount of rotation of each of a motor relative to their respective original position as sensed by a rotation amount sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa, Abe, and Schlierf and include the feature of sensing a current amount of rotation of a first motor, second motor, third motor, and fourth motor and transmitting the same to an integrated controller; and controlling, by the integrated controller, each of first to fourth motors based on the current amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor., because Ekchian teaches sensing a current amount of rotation of a motor and transmitting the same to an integrated controller, determining current positions and arrangement based on information about the current amount of rotation of each of a motor relative to their respective original position as sensed by a rotation amount sensor. As discussed above, Ekchian teaches controlling the angle of the rotation of a car seat from an original position. In traditional mechanical linkage, the position of a motor—which controls a structure—corresponds to a position of the corresponding structure. For a control unit to control the rotation of the seat, it will control the unit of a motor corresponding to the mechanical rotation of the seat. The control unit receives a current amount of rotation of the motor to determine if how much the corresponding rotation of the seat has deviated from its original position. Furthermore, the Examiner notes that in regards to sensing an amount of rotation of the first motor, the second motor, the third motor, and the fourth motor, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144. In regards to motivation, sensing the amount of rotation of a motor as to perform control based on said amount of rotation is a useful feature for the precise control of the position, yaw, and tilt of a car seat or console. By sensing the information of an amount of rotation of a motor, accurate figures for the position, yaw, and tilt of the car seat or console may be obtained and utilized in such a manner that interference therebetween is avoided. 

As to claim 5, Numazawa discloses wherein, when controlling each of the first motor, the second motor, the integrated controller performs control such that the forward and rearward movement and swivel of each seat are performed in a plurality of predetermined operation modes to avoid interference with the forward and rearward movement, the reclining, and the swivel of the at least one seat (The seat drive 5 may be a drive mechanism that moves the position or varies the attitude of each of the seats 21 to 26 (see FIG. 2) provided in the vehicle 2, and has devices including a link mechanism, an electric motor, an actuator, and an electric hydraulic device. The seat drive 5 may be coupled to the vehicle controller 3, and move the position or vary the attitude of each of the seats 21 to 26 in accordance with an operation of the operation switches 4 [i.e., an integrated controller configured to control a seat’s forward/backward movement and rotation is disclosed. As evinced by at least FIG. 7., it is inherent in the successful operation of the invention of Numazawa that control is done in such a way that interference between the seats and components of the vehicle interior—such as a console—is avoided.]. See at least ¶¶ 34, 50, 55, 61, 68, 74, FIGS. 2 & 7. The driver's seat 101, the navigator's seat 102, and the seats 103, 104, 105, and 106 are movable through longitudinal rails 107 and lateral rails 108 both disposed on the floor of a vehicle body, allowing those seats 101 to 106 to be disposed in various layouts [i.e., a plurality of predetermined operation modes may be disposed.]. See at least ¶¶ 3, 4, FIGS. 7A, B.).
	Numazawa fails to explicitly disclose controlling the third motor.
	However, Abe teaches controlling the third motor (The seat drive 88 is configured to drive, in response to operation on the seat drive switch 86B, a motor and the like to change parameters such as the reclining angle. See at least ¶ 67; FIG. 4A, B).
	Numazawa discloses performing control such that the movement and swivel of each seat are performed as to avoid interference with the at least one seat. Abe teaches controlling a third motor for tilting.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numazawa and include the feature of controlling the third motor, as taught by Abe, because the utilization of a motor to control the reclining angle of a car seat is a well-known feature in the art for controlling the tilt of a car seat. Indeed, a motor may allow for accurate and precise control of the tilting angle, thus enhancing control of the car seat.
	The combination of Numazawa and Abe fails to disclose:
	controlling the fourth motor; and 
	the integrated controller performs control such that the forward and rearward movement of the console are performed to avoid interference with the forward and rearward movement, the reclining, and the swivel of the at least one seat.
	However, Schlierf teaches: 
	controlling the fourth motor (The seat drive 88 is configured to drive, in response to operation on the seat drive switch 86B, a motor and the like to change parameters such as the reclining angle. See at least ¶ 67; FIG. 4A, B.);
	the integrated controller performs control such that the forward and rearward movement of the console are performed to avoid interference with the forward and rearward movement, the reclining, and the swivel of the at least one seat (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors. The drive is controlled by a controller (also not shown). ¶ 30. The controller then controls the drive such that the console 18 is moved into the secondary position according to FIG. 3. If the console 18 is in the secondary position, the controller controls the drive for example such that first the seat 15 is pivoted in the direction u1 into the second position, and subsequently the seat 14 is pivoted into the second position [i.e., The controller controls the seats and the console in such a way that the console does not interfere with the seats when being moved from the primary position to the secondary position (or vice versa). The controller does this by pivoting the seats out of the way of the console.]. See at least ¶¶ 31–32; FIGS. 2–4).
	Numazawa discloses performing control such that the movement and swivel of each seat are performed as to avoid interference with the at least one seat. Abe teaches controlling a third motor for tilting. Abe teaches controlling a third motor for tilting. Schlierf teaches controlling a fourth motor of a console, and performing control such that the forward and rearward movement of a console does not interference with at least one seat. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the feature of controlling the fourth motor; and the integrated controller performs control such that the forward and rearward movement of the console are performed to avoid interference with the forward and rearward movement, the reclining, and the swivel of the at least one seat, as taught by Schlierf, because the incorporation of a motor in a console allows a controller to control aspects of the console such as its position. Indeed, the integrated controller of Schlierf utilizes control of said motor in conjunction with the control of the associated motors of the front seats (e.g., the swivel motors) as to perform the movement of the console and the seats in such a coordinated fashion that interference therebetween is avoided.
	
As to claim 6, Nakamura discloses:
wherein the at least one seat comprises a front seat or a rear seat, wherein the predetermined operation modes comprise a relaxation mode for passengers on the front seat (In step S8, the vehicle controller 3 may permit making of the transition to the relax mode. For example, upon making the transition, the vehicle controller 3 may control the seat drive 5 to move and rotate the driver's seat 21 and the navigator's seat 22 in the first row at the 180-degree angle [i.e., the relax mode—which comprises at least a front seat—is intended for passengers on a front seat]. See at least ¶ 55, FIG. 2.), 
a conversation mode, in which the front seat and the rear seat face each other (In step S8, the vehicle controller 3 may permit making of the transition to the relax mode. For example, upon making the transition, the vehicle controller 3 may control the seat drive 5 to move and rotate the driver's seat 21 and the navigator's seat 22 in the first row at the 180-degree angle [i.e., a conversation mode in which at least the front seat and the rear seat face each other is disclosed]. See at least ¶ 55, FIG. 2.), and
a return mode, in which the front seat and the rear seat are returned to original positions thereof (The seats 21 to 26 are automatically returned to the original states, i.e., their positions and attitudes before making the transition to the relax mode. Specifically, the vehicle controller 3 may control the seat drive 5 and the storage 9 to read the data on the positions and the attitudes of the seats 21 to 26 which are at the time before making the transition to the relax mode, and to automatically return the seats 21 to 26 to their positions and attitudes which are at the time before making the transition to the relax mode as illustrated in FIG. 2A [i.e., a return mode is disclosed]. ¶ 61, FIG. 2.).

As to claim 7, Numazawa discloses a process of moving the front seat and the rear seat rearwards from the original positions of the front seat and rear seat, at which the front seat and the rear seat face in a forward direction (The driver's seat 101, the navigator's seat 102, and the seats 103, 104, 105, and 106 are movable through longitudinal rails 107 and lateral rails 108 both disposed on the floor of a vehicle body, allowing those seats 101 to 106 to be disposed in various layouts [i.e., the front seat and the rear seat may be moved rearwards from their original positions at which they face in a forward direction.] See at least ¶¶ 3, 4, FIGS. 7A, B)

Numazawa fails to disclose a process of reclining the seat backs of the front seat and the rear seats rearwards. 
However, Abe teaches a process of moving the front seat and the rear seat rearwards from the original positions of the front seat and rear seat, at which the front seat and the rear seat face in a forward direction, a process of reclining the seat backs of the front seat and the rear seat rearwards (In addition, since the vehicle occupant P needs no driving during automated driving, adjustment such as movement of the position of the driver's seat as the seat 87 and adjustment of the reclining angle of the driver's seat is made so that the vehicle occupant can take a comfortable posture. See at least ¶ 79, FIG. 4A, B). 
Numazawa discloses wherein the predetermined operation modes comprise a relaxation mode, a conversation mode, and a return mode. Abe teaches a process of moving the front seats rearward and reclining the backs of the front seat rearward.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numazawa and include the feature of a process of moving the front seat and the rear seat rearwards from the original positions of the front seat and rear seat, at which the front seat and the rear seat face in a forward direction, a process of reclining the seat backs of the front seat and the rear seat rearwards, as taught by Abe, because such a feature may be desirable to users who wish to relax during an automatic ride. Hence, user experience is enhanced.
	The combination of Numazawa and Abe fails to explicitly disclose a process of moving the console to a predetermined position as the front seat has been moved rearwards.
	However, Schlierf teaches a process of moving the console to a predetermined position as the front seat has been moved rearwards (The seats 14 and 15 and the console 18 can be adjusted by a drive (not shown) comprising electric motors. The drive is controlled by a controller (also not shown). See at least ¶¶ 30–32; FIGS. 2–4.).	
	Numazawa discloses wherein the predetermined operation modes comprise a relaxation mode, a conversation mode, and a return mode. Abe teaches a process of moving the front seats rearward and reclining the backs of the front seat rearward. Schlierf teaches a process of moving the console to a predetermined position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the feature of a process of moving the console to a predetermined position as the front seat has been moved rearwards, as taught by Schlierf, because such a feature may be desirable to enhance the comfort of a seating configuration. The automatic movement of a console from a primary to a secondary position (or vice versa) obviates manual labor and provides the user with additional accommodations (e.g., the provision of a cupholder by the console). Hence, user experience is enhanced.

As to claim 8, Numazawa discloses:
a process of determining whether the front seat can be swiveled toward the rear seat without interference (In step S8, the vehicle controller 3 may permit making of the transition to the relax mode. For example, upon making the transition, the vehicle controller 3 may control the seat drive 5 to move and rotate the driver's seat 21 and the navigator's seat 22 in the first row at the 180-degree angle [i.e., it is inherent in the successful operation of the invention of Numazawa that the front seat is rotated at a 180-degree angle without interference]. See at least ¶ 55, FIG. 2, 7.); and
a process of moving the front seat to a position at which interference is avoidable and then swiveling the front seat toward the rear seat (In step S8, the vehicle controller 3 may permit making of the transition to the relax mode. For example, upon making the transition, the vehicle controller 3 may control the seat drive 5 to move and rotate the driver's seat 21 and the navigator's seat 22 in the first row at the 180-degree angle [i.e., it is inherent in the successful operation of the invention of Numazawa that the front seat is at a position at which interference is avoidable and then rotated at a 180-degree angle toward the rear seat without interference]. See at least ¶ 55, FIG. 2, 7.).
The combination of Numazawa and Abe fails to explicitly disclose determining whether the front seat can be swiveled toward the rear seat without interference based on the current amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor.
However, Ekchian teaches determining whether the front seat can be swiveled toward the rear seat without interference based on the current amount of rotation of the first motor (As shown in FIG. 22, the seat has rotated relative to vertical axis 600 by angle 610. As shown in FIG. 22, the angle 610 represents a soft limit that may be imposed by a control unit on the seat such that the seat does not impact the sides of the passenger compartment 502. Based on the position of other characteristics of the seat, the soft limits of the seat may be adjusted to prevent contact of the seat with other items [i.e., a control unit may impose a soft limit on the angle of which a car seat may rotate from its original position. In traditional mechanical linkage, the position of the motor corresponds to a position of the structure that the motor moves. Hence, control based on a current amount of rotation of a motor is taught.]. See at least ¶ 70; FIGS. 21–24.). 
Numazawa discloses wherein the predetermined operation modes comprise a relaxation mode, a conversation mode, and a return mode. Abe teaches a process of moving the front seats rearward and reclining the backs of the front seat rearward. Ekchian teaches performing control based on a received current amount of rotation of a motor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the feature of determining whether the front seat can be swiveled toward the rear seat without interference based on the current amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor, because Ekchian teaches performing control based on a received current amount of rotation of a motor. As discussed above, Ekchian teaches controlling the angle of the rotation of a car seat from an original position. In traditional mechanical linkage, the position of a motor—which controls a structure—corresponds to a position of the corresponding structure. For a control unit to control the rotation of the seat, it will control the unit of a motor corresponding to the mechanical rotation of the seat. The control unit receives a current amount of rotation of the motor to determine if how much the corresponding rotation of the seat has deviated from its original position. Furthermore, the Examiner notes that in regards to receiving information pertaining to the first motor, the second motor, the third motor, and the fourth motor, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.
 In regards to motivation, sensing the amount of rotation of a motor as to perform control based on said amount of rotation is a useful feature for the precise control of the position, yaw, and tilt of a car seat or console. By sensing the information of an amount of rotation of a motor, accurate figures for the position, yaw, and tilt of the car seat or console may be obtained and utilized in such a manner that interference therebetween is avoided. 

The combination of Numazawa, Abe, and Ekchian fails to explicitly disclose a process of moving the console to a shared position between the front seat and the rear seat.
However, Schlierf teaches a process of moving the console to a shared position between the front seat and the rear seat (The controller makes the console 18 move out of the primary position and into the secondary position. Subsequently, the seat 15 is pivoted in the direction u2, and then the seat 14 is pivoted in the direction u1 out of the second position and into the first position. … Thereafter, the console 18 is moved back into the primary position. See at least ¶ 32, FIGS. 3–4.). 
Numazawa discloses wherein the predetermined operation modes comprise a relaxation mode, a conversation mode, and a return mode. Abe teaches a process of moving the front seats rearward and reclining the backs of the front seat rearward. Ekchian teaches performing control based on a received current amount of rotation of a motor. Schlierf teaches a process of moving the console to a shared position between the front seat and the rear seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa, Abe, and Ekchian and include the feature of a process of moving the console to a shared position between the front seat and the rear seat, as taught by Schlierf, because such a feature may be desirable to enhance the comfort of a seating configuration. The automatic movement of a console from a primary to a secondary position (or vice versa) obviates manual labor and provides the user with additional accommodations (e.g., the provision of a cupholder by the console). Hence, user experience is enhanced. 

As to claim 9, Numazawa discloses a process of determining whether swiveling of the front seat or the rear seat is necessary to move the front seat or the rear seat to the original positions of the front seat or the rear seat (The seat drive 5 may be a drive mechanism that moves the position or varies the attitude of each of the seats 21 to 26 (see FIG. 2) provided in the vehicle 2, and has devices including a link mechanism, an electric motor, an actuator, and an electric hydraulic device. The seat drive 5 may be coupled to the vehicle controller 3, and move the position or vary the attitude of each of the seats 21 to 26 in accordance with an operation of the operation switches 4 [i.e., an integrated controller configured to control a seat’s forward/backward movement and rotation is disclosed. As evinced by at least FIG. 7., it is inherent in the successful operation of the invention of Numazawa that control is done in such a way that interference between the seats and components of the vehicle interior—such as a console—is avoided. Indeed, in such an operation it would be inherent that the control system of Numazawa determines if the swivel of a seat is necessary to perform as to avoid interference.]. See at least ¶¶ 34, 50, 55, 61, 68, 74, FIGS. 2 & 7.); and
a process of moving the front seat or the rear seat to be swiveled to a position at which interference is avoidable, swiveling the front seat or the rear seat, and moving the front seat or the rear seat forwards or rearwards to the original positions of the front seat or the rear seat (The seat drive 5 may be a drive mechanism that moves the position or varies the attitude of each of the seats 21 to 26 (see FIG. 2) provided in the vehicle 2, and has devices including a link mechanism, an electric motor, an actuator, and an electric hydraulic device. The seat drive 5 may be coupled to the vehicle controller 3, and move the position or vary the attitude of each of the seats 21 to 26 in accordance with an operation of the operation switches 4 [i.e., an integrated controller configured to control a seat’s forward/backward movement and rotation is disclosed. As evinced by at least FIG. 7., it is inherent in the successful operation of the invention of Numazawa that control is done in such a way that interference between the seats and components of the vehicle interior—such as a console—is avoided. ]. See at least ¶¶ 34, 50, 55, 61, 68, 74, FIGS. 2 & 7. The seats 21 to 26 are automatically returned to the original states, i.e., their positions and attitudes before making the transition to the relax mode. Specifically, the vehicle controller 3 may control the seat drive 5 and the storage 9 to read the data on the positions and the attitudes of the seats 21 to 26 which are at the time before making the transition to the relax mode, and to automatically return the seats 21 to 26 to their positions and attitudes which are at the time before making the transition to the relax mode as illustrated in FIG. 2A [i.e., the front and rear seats of Numazawa may be returned to their original positions in a way that avoids interference.]. See at least ¶ 61, FIG. 2.).
Numazawa fails to explicitly disclose a process of moving the console to an original position of the console.
However, Schlierf teaches a process of moving the console to an original position of the console (The controller makes the console 18 move out of the primary position and into the secondary position. Subsequently, the seat 15 is pivoted in the direction u2, and then the seat 14 is pivoted in the direction u1 out of the second position and into the first position. … Thereafter, the console 18 is moved back into the primary position. See at least ¶ 32, FIGS. 3–4). 
Numazawa discloses determining whether swivel of a front or rear seat is necessary to move the front seat or the rear seat to their original position, and a process of swiveling the front or the rear seat so that moving the front or the rear seat does not cause interference. Schlierf teaches moving a console to its original position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Numazawa and include the feature of a process of moving the console to an original position of the console, as taught by Schlierf, because such a feature may be desirable to enhance the comfort of a seating configuration. The automatic movement of a console from a primary to a secondary position (or vice versa) obviates manual labor and provides the user with additional accommodations (e.g., the provision of a cupholder by the console). Hence, user experience is enhanced.
The combination of Numazawa, Abe, and Schlierf fails to explicitly disclose a process of checking positions of the front seat and the rear seat based on the current amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor.
However, Ekchian teaches a process of checking positions of the front seat and the rear seat based on the current amount of rotation of the first motor (As shown in FIG. 22, the seat has rotated relative to vertical axis 600 by angle 610. As shown in FIG. 22, the angle 610 represents a soft limit that may be imposed by a control unit on the seat such that the seat does not impact the sides of the passenger compartment 502. Based on the position of other characteristics of the seat, the soft limits of the seat may be adjusted to prevent contact of the seat with other items [i.e., a control unit may impose a soft limit on the angle of which a car seat may rotate from its original position. In traditional mechanical linkage, the position of the motor corresponds to a position of the structure that the motor moves. Hence, control based on a current amount of rotation of a motor is taught.]. See at least ¶ 70; FIGS. 21–24.). 
Numazawa discloses wherein the predetermined operation modes comprise a relaxation mode, a conversation mode, and a return mode. Abe teaches a process of moving the front seats rearward and reclining the backs of the front seat rearward. Schlierf teaches moving a front seat (i.e., swiveling or moving forwards or backwards) to avoid interference with a console, and moving a console to its original position. Ekchian teaches checking a position (e.g., attitude, yaw, or tilt) of the front seat and the rear seat based on the amount of rotation of an associated motor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Schlierf and include the feature of a process of checking positions of the front seat and the rear seat based on the current amount of rotation of each of the first motor, the second motor, the third motor, and the fourth motor, because Ekchian teaches checking a position (e.g., attitude, yaw, or tilt) of the front seat and the rear seat based on the amount of rotation of an associated motor. As discussed above, Ekchian teaches controlling the angle of the rotation of a car seat from an original position. In traditional mechanical linkage, the position of a motor—which controls a structure—corresponds to a position of the corresponding structure. For a control unit to control the rotation of the seat, it will control the unit of a motor corresponding to the mechanical rotation of the seat. The control unit receives a current amount of rotation of the motor to determine if how much the corresponding rotation of the seat has deviated from its original position. Furthermore, the Examiner notes that in regards to receiving information pertaining to the first motor, the second motor, the third motor, and the fourth motor, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144. In regards to motivation, sensing the amount of rotation of a motor as to perform control based on said amount of rotation is a useful feature for the precise control of the position, yaw, and tilt of a car seat or console. By sensing the information of an amount of rotation of a motor, accurate figures for the position, yaw, and tilt of the car seat or console may be obtained and utilized in such a manner that interference therebetween is avoided.

As to claim 10, Numazawa fails to explicitly disclose wherein, in the conversation mode and the return mode, a stabilization process of returning the seat backs of the front seat or the rear seat to original angles is performed before the front seat or the rear seat are swiveled in a case in which the seat backs of the front seat or the rear seat are reclined rearwards.
However, Schlierf teaches wherein, in the conversation mode and the return mode, a stabilization process of returning the seat backs of the front seat or the rear seat to original angles is performed before the front seat or the rear seat are swiveled in a case in which the seat backs of the front seat or the rear seat are reclined rearwards (Prior to pivoting the seats 14 and 15, they can for example be brought into a compact position in that a backrest part 26 is brought into a vertical position and an armrest is lowered into a stowage position in a recess of the backrest part 26. Thereafter, the drive is controlled by the controller such that the console is moved back into the primary position (see FIG. 4). See at least ¶ 31, FIG. 4.). 
Numazawa discloses wherein the predetermined operation modes comprise a relaxation mode, a conversation mode, and a return mode. Schlierf teaches returning the seat backs of the front seat to an original angle before swiveling the seat backs when reconfiguring the seats (e.g., such as in a return or conversation mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Numazawa and Abe and include the feature of wherein, in the conversation mode and the return mode, a stabilization process of returning the seat backs of the front seat or the rear seat to original angles is performed before the front seat or the rear seat are swiveled in a case in which the seat backs of the front seat or the rear seat are reclined rearwards, as taught by Schlierf, because returning the seat backs back to their original angle may aid in preventing collision with the vehicle’s interior when the seats are pivoted back to their original angle. This feature may aid in preventing interference which may induce user inconvenience or a malfunction in operation. Hence, car seat control is enhanced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohno et al. (US20170036565A1) discloses a driving portion capable of changing a position of a seat and a control portion configured to change the position of the seat with the driving portion. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668